DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 5 of the response, filed 11/09/2020, with respect to the objection to Claim 16 have been fully considered and are persuasive.  The informality has been removed from Claim 16; therefore, the objection to Claim 16 has been withdrawn. 
Applicant's arguments filed 11/09/2020, regarding the rejection of Claims 1-5 and 7-19 under 35 U.S.C. §102(a)(1) and §103, have been fully considered but they are not persuasive.  The applicant argues that the coiled portion (76) of Szolomayer is located in the main reservoir (60), and nowhere does Szolomayer disclose that said coiled portion forms a part of an outer wall of said main reservoir.  In contrast, the applicant argues that a main reservoir shell (62) forms the outer wall of the main reservoir.  Therefore, Szolomayer fails to disclose each and every limitation of the claimed invention and thus, the applicant argues, the rejections should be withdrawn.  The Office respectfully disagrees.  The coiled portion (76) of Szolomayer wraps around the deaerator center portion (74) and comprises bottom surfaces, top surfaces, and sides.  The slanted lines in Figure 2A form the bottom and top surfaces of the coils of the coiled portion and extend from both left- and right-side walls, and thus these side walls form the left and right sides of the coiled portion in addition to being the left and right outer walls of the oil tank (12).  The coiled portion (76) of Szolomayer comprises both the slanted, left-to-right lines in Figure 2A, which form the bottom and top surfaces of the coils, and the left and right vertical lines between the slanted lines in Figure 2A, the left and right vertical lines forming both the left and .  
Applicant’s arguments, see Page 8 of the response, filed 11/09/2020, with respect to the rejection(s) of claim(s) 6 under 35 U.S.C. §102(a)(1) have been fully considered and are persuasive.  As stated by the applicant, the previous interpretation of Szolomayer fails to disclose the amendment to Claim 6 of the coiled portion extending directly from the oil inlet and directly to the oil outlet.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Szolomayer, with Claim 6 being rejected as if it were in independent form (every dependent claim is essentially an independent claim written in shorthand, wherein the dependent claim language “The oil tank of Claim 1” is a substitute for writing out the entirety of Claim 1).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szolomayer (US Patent No: 8,181,746).
Regarding Claim 1: Szolomayer discloses an oil tank (Figure 2A, No. 12) for a gas turbine engine (Column 1, Lines 5-6).  The oil tank comprises an oil inlet (66) for receiving oil from a scavenge supply line (68); an oil outlet (70); and a body (60) for
transmitting and storing oil (Figure 2A), the body defining a flow path between the oil inlet and outlet (Figure 2A); wherein the body includes a coiled portion (76) that forms a part of the flow path and an outer wall of the oil tank (Figure 2A) (Column 4, Lines 60-61).
Regarding Claim 2: Szolomayer discloses the oil tank of Claim 1, wherein the coiled portion is configured to remove air from the oil (Column 4, Lines 60-61), the body further comprising an air outlet (80) for venting the air from the oil tank (Column 5, Lines 2-6).
Regarding Claim 3: Szolomayer discloses the oil tank of the Claim 2, wherein the air outlet is located on an uppermost coil of the coiled portion (Figure 2A – uppermost coil is located at the top of the oil tank 12).
Regarding Claim 4: Szolomayer discloses the oil tank of Claim 1, wherein the coiled portion is configured to impart angular acceleration to the oil received from the scavenge supply line (Figure 2A; Column 4, Lines 66-67; Column 5, Line 1).
Regarding Claim 5: Szolomayer discloses the oil tank of Claim 1, wherein the coiled portion is configured to receive oil directly from the scavenge supply line (Figure 2A; Column 4, Lines 60-62).
Regarding Claim 6: Szolomayer discloses an oil tank (Figure 2A, No. 12) for a gas turbine engine (Column 1, Lines 5-6).  The oil tank comprises an oil inlet (66) for receiving oil from a scavenge supply line (68); an oil outlet (78; Column 4, Lines 31 and 
Regarding Claim 7: Szolomayer discloses the oil tank of Claim 1, wherein the coiled portion is formed as a helix (Figure 2A; Column 4, Line 60).
Regarding Claim 8: Szolomayer discloses the oil tank of Claim 1, wherein the coiled portion has a coil axis that is oriented vertically (Figure 2A - axis extends vertically through oil tank 12).
Regarding Claims 9-10: Szolomayer discloses the oil tank of Claim 1, further comprising an air communication line (74) between a first part (top of coiled portion 76) of the oil tank and a second part (bottom of coiled portion 76), wherein the first and second parts of the oil tank are reach a part of the coiled portion (Figure 2A).
Regarding Claim 13: Szolomayer discloses a gas turbine engine for an aircraft (Column 1, Lines 5-6; Column 8, Lines 63-65).  The engine comprises an engine core comprising a turbine (Column 4, Lines 5-7), a compressor (Column 4, Lines 1-4), and a core shaft is connecting the turbine to the compressor (Column 4, Lines 14-18); a fan located upstream of the engine core, the fan comprising a plurality of fan blades (Column 4, Lines 13-14); and an oil tank (12) according to claim 1.
Regarding Claims 14-15: Szolomayer discloses the gas turbine engine of Claim 13, further comprising a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft 
Regarding Claims 16-17: Szolomayer discloses the gas turbine engine of Claim 13, wherein the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft (Column 4, Lines 1-7 and 14-18 - “low pressure”), wherein the engine core further comprises a second turbine, a second compressor, and a second
core shaft connecting the second turbine to the second compressor (Column 4, Lines 1-7 and 14-18 - “high pressure”).
Regarding Claim 18: Szolomayer discloses the gas turbine engine of Claim 17, wherein the second turbine, compressor, and core shaft are arranged to rotate at a higher rotational speed than the first core shaft (Column 4, Lines 17-18 – the high pressure spool rotates at a higher rotational speed).
Regarding Claim 19: Szolomayer discloses an aircraft including a gas turbine engine according to Claim 1 (Column 1, Lines 5-6; Column 8, Lines 63-65).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szolomayer in view of Muller (US Publication No: 2013/0073171).
Regarding Claim 11: Szolomayer discloses the oil tank of Claim 1; however, Szolomayer fails to disclose an oil lever sensor and/or an oil temperature sensor.
Muller teaches an oil tank (Figure 2, No. 6) for use in a gas turbine engine (Paragraph [0001]), wherein the oil tank comprises an oil level sensor (10; Paragraph [0025]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the oil tank of Szolomayer with an oil level sensor, as taught by Muller, for the purpose of continuously determining the level of oil in the tank (Paragraph [0025]).
Regarding Claim 12: Szolomayer discloses the oil tank of Claim 9; however, Szolomayer fails to disclose an oil level sensor and/or an oil temperature sensor provided on the air communication line.
Muller teaches an oil tank (Figure 2, No. 6) for use in a gas turbine engine (Paragraph [0001]), wherein the oil tank comprises an oil level sensor (10; Paragraph [0025]) provided on an air communication line (the air above the oil in the tank 6).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the oil tank of Szolomayer with an oil level sensor provided on the air communication line, as taught by Muller, for the purpose of continuously determining the level of oil in the tank (Paragraph [0025]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MICHAEL L SEHN/Examiner, Art Unit 3745